DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 4/27/2021. Claims 11-12 were cancelled. Claims 1-10 and 13-20 are now pending in the application. 




Claim Analysis
2.	Summary of Claim 1:
A thermoplastic resin composition comprising, relative to the weight of the entire thermoplastic resin composition: 

a resin matrix comprising a blend of at least a first aliphatic polyamide and a second aliphatic polyamide, wherein the first aliphatic polyamide is a polyamide 66 (PA66) and the second aliphatic polyamide is a polyamide 6 (PA6); 

a flame retardance package comprising a halogenated flame retardant constituent; 

and a non-halogenated flame retardant constituent; 

and from 0 wt.% up to about 50 wt.% of one or more additives;

wherein the first and second polyamides are present in an amount such that a ratio by weight of the first aliphatic polyamide to the second aliphatic polyamide is from about 5:1 to about 75:1; 

and wherein the resin composition contains less than about 1 wt.% of an antimony trioxide.

 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyama, et al. (EP 1 544 240 B1) as listed on the IDS dated 6/19/2019.
The disclosure of Ohyama et al. is adequately set forth on pages 3 –7 of the Office Action dated 10/30/2020 and is incorporated herein by reference.

Regarding claim 1, Ohyama et al. teach a flame retardant polyamide composition, wherein the polyamide composition comprises a mixture of two or more of these polyamide resins [0009], the first polyamide is PA6 and the second polyamide is PA66 (Example 4, Table 1), thereby reading on the first and second polyamide, wherein the composition further comprises a bromic flame retardant thereby reading on a halogenated flame retardant constituent as required by the instant claim, wherein the composition further comprises a melamine cyanurate flame retardant (denoted as (B) MX44 in Table 1) thereby reading on the non-halogenated flame retardant constituent as required by the instant claim, and wherein the composition comprises no antimony trioxide in some of the examples (denoted as (D-1) MIC-3, Examples 6-8 and 10 in Table 1) thereby reading on the less than 1 wt% as required by the instant claim.
Ohyama et al. are silent regarding the ratio by weight of the first polyamide to the second polyamide.
	However, Ohyama et al. teach the polyamides selected for the mixtures will affect flame retardancy, mechanical strength, and molding properties of the obtained composition [0009]. Ohyama In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 2, Ohyama et al. teach the composition comprises no antimony trioxide in some of the examples (denoted as (D-1) MIC-3, Examples 6-8 and 10 in Table 1) thereby reading on the less than 0.1 wt% as required by the instant claim.
Regarding claim 3, Ohyama et al. teach the composition further comprising an antimony compound such as antimony trioxide [0020] wherein the amount of the antimony compound is 0.1 to 7 parts by weight of the polyamide resin [0021] thereby reading on the flame retardant synergist constituent and Sb2O3 as required by the instant claim. It is noted that the amount of antimony trioxide in Ohyama et al. is based on the weight of the polyamide resin. As such, when other ingredients such as flame retardants are considered, the amount of the antimony compound at 0.1 parts by weight based on the polyamide resin will be less than 0.1 parts by weight of the entire composition, thereby overlapping with the claimed range (“less than about 0.1 wt%") and therefore are considered to establish a prima facie case of obviousness.  As such, it would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 

Regarding claim 6, Ohyama et al. teach the bromic flame retardant is selected from 1,2(pentabromophenyl)-ethane, pentabromobenzyl polyacrylate, tetrabromobisphenol A, oligomers of tetrabromobisphenol A, brominated bisphenolic epoxy resins, brominated bisphenolic phenoxy resins, brominated bisphenolic polycarbonates, brominated polystyrene [0018], among others.
Regarding claim 7, Ohyama et al. teach the composition comprises a melamine cyanurate flame retardant (denoted as (B) MX44 in Table 1) thereby reading on the non-halogenated flame retardant constituent as required by the instant claim.
Regarding claim 8, Ohyama et al. teach the polyamide resin is present in an amount of 100 parts by weight. In a preferred embodiment, when other ingredients are considered, the amount of polyamide resin is in an amount of 76 wt% relative to the weight of the entire thermoplastic resin composition (Example 10; 100 / 131.8 x 100 = 76 wt%) thereby reading on the claimed range of from about 30 wt% to about 80 wt%.
 Regarding claim 9, Ohyama et al. teach in a preferred example, the amount of flame retardance package is present in an amount of 20 wt% relative to the weight of the entire thermoplastic resin composition (Example 10; 6.6 + 19. 8 = 26.4 / 131.8 x 100 = 20 wt%) thereby reading on the claimed range of from about 10 wt% to about 60 wt%.
Regarding claim 10, Ohyama et al. teach in a preferred example, the amount of halogenated flame retardant is in an amount of 19.8 and the non-halogenated flame retardant in an amount of 6.6 thereby corresponding to a weight ratio of 3:1 (19.8 / 6.6 = 3:1) thereby reading on the claimed range of from about 2:1 to about 15:1.

Regarding claim 14, the anti-dripping agent is one of the additives chosen from claim 13, which depends from claim 1, wherein the additives are present in amounts of from 0 wt% up to about 40 wt%. As such, the additives are optional, as the amount of additives present can be 0 wt%. Since the additives need not be present, and the anti-drip additives are one of many choices of additives, the disclosure of Ohyama et al. is considered to meet this claim limitation.
Regarding claim 15,  Ohyama et al. teach the composition comprises no antimony trioxide in some of the examples (denoted as (D-1) MIC-3, Examples 6-8 and 10 in Table 1) thereby reading on the “substantially devoid” as required by the instant claim.
Regarding claim 16, Ohyama et al. teach a glow wire ignation temperature of 850 °C (Example 7) thereby reading on the claimed range of at least about 850 °C.
Regarding claim 17, Ohyama et al. teach a rating of V-0 (Examples 1 – 5) thereby reading on the rating as required by the instant claim.
Regarding claim 18, Ohyama et al. teach a comparative tracking index of 450 (Example 3) thereby reading on the at least about 450 as required by the instant claim.
Regarding claim 19, Ohyama et al. teach the thermoplastic resin of claim 18 as set forth above. Ohyama et al. teach molded products obtained from the flame retardant polyamide resin composition such as a connector (claim 9).
Ohyama et al. are silent regarding the glow wire flammability index of the molded articles.
The glow wire flammability index are functions of the composition. Ohyama et al. teach the same composition comprising a blend of the same polyamide resins, the halogenated and non-halogenated flame retardants as required by the instant claims as set forth in the rejection above. Therefore, the glow wire flammability index in the molded products of Ohyama et al. are expected to be 
 Regarding claim 20, Ohyama et al. teach molded products obtained from the flame retardant polyamide resin composition such as a connector (claim 9) thereby reading on the article as required by the instant claim.
Response to Arguments
6.	 Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Ohyama et al., Applicant states that Ohyama et al. does not disclose a thermoplastic resin composition comprising a blend of a polyamide 66 (PA66) and a polyamide 6 (PA6). In response, attention is drawn to Example 4 in Table 1 of Ohyama et al. as shown below, wherein Ohyama et al. teach a blend of a polyamide 66 (PA66) and a polyamide 6 (PA6).



    PNG
    media_image1.png
    701
    591
    media_image1.png
    Greyscale


Applicant further states the technical effect of this distinguishing feature is the combination of desirable physical properties as described in paragraph [0120] on page 30 of the application as filed. In 
It is acknowledged that Ohyama et al. do not teach the claimed weight ratio of the first polyamide to the second polyamide. However, the data as found in the application does not demonstrate the criticality of this claimed range. The blends as demonstrated in the application only utilizes data points within the claimed weight ratio range (weight ratios of 65.2 : 7, 66.2 : 1, 63.2 : 4; respectively). There are no data points found outside of this claimed range showing a decrease or deleterious effect in the desired properties for comparative purposes. Case law has held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result when the blends of PA66:PA6 are within the claimed range versus the results obtained from blends outside of the claimed range.
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
7. 	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763